Citation Nr: 1223053	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  08-13 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a left knee disability caused by VA surgical treatment in May 2006 and March 2007.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a right knee disability secondary to a left knee disability caused by VA surgical treatment in May 2006 and March 2007.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for depression secondary to a left knee disability caused by VA surgical treatment in May 2006 and March 2007.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a lumbar spine disability secondary to a left knee disability caused by VA surgical treatment in May 2006 and March 2007.

5.  Entitlement to service connection for diabetes mellitus, type II, including as secondary to herbicide exposure.

6.  Entitlement to service connection for a vision disability, to include as secondary to herbicide exposure and/or diabetes mellitus, type II.

7.  Entitlement to a compensable rating for a service-connected skin condition.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from February 1970 to August 1973, including service in Thailand.

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2006 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) in August 2010.  A transcript of the hearing has been associated with the claims file.

Subsequent to the most recent supplemental statement of the case and subsequent to certification to the Board, the Veteran submitted additional medical records in support of his claim.  He did not submit a waiver of RO review.  However, review of the evidence shows it to be cumulative of the evidence previously considered by the RO or not material to the claims decided herein.  Therefore a waiver is not necessary.  38 C.F.R. § 20.1304 (2011).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

The issues of entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure; entitlement to service connection for a vision disability, to include as secondary to herbicide exposure and/or diabetes mellitus, type II; and entitlement to a compensable rating for a service-connected skin condition are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran's residual left knee disability from his VA surgeries was not due to VA treatment in which the proximate cause was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgery; or due to an event not reasonably foreseeable.  Both knee surgeries were done with the Veteran's informed consent. 

2.  Compensation is not warranted for a lumbar spine disability, depression, or a right knee disability, claimed as due to or aggravated by a left knee disability.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation for a left knee disability caused by VA surgical treatment in May 2006 and March 2007 under the provisions of 38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2011); 38 C.F.R. § 3.361 (2011).

2.  The criteria for entitlement to compensation for a right knee disability secondary to a left knee disability have not been met.  38 U.S.C.A.   § 1151 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.310, 3.361 (2011).

3.  The criteria for entitlement to compensation for depression secondary to a left knee disability have not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.310, 3.361 (2011).

4.  The criteria for entitlement to compensation for a lumbar spine disability secondary to a left knee disability have not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.310, 3.361 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks compensation under 38 U.S.C.A. § 1151 for a left knee disability caused or aggravated by VA performed surgeries.  He also claims that as a result of surgical treatment on his left knee, which caused instability and necessitated an eventual third surgery to correct, the left knee residuals caused or aggravated disabilities of the right knee, lumbar spine, and depression.

Under 38 U.S.C.A. § 1151, compensation benefits are available in certain instances for disability which is the result of VA treatment, as follows:

Compensation under this chapter shall be awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability were service-connected.  For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability was:

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, etc. upon which the claim is based to the veteran's condition after such care or treatment, etc. has stopped.  VA considers each body part involved or system separately.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish causation.  38 C.F.R.              § 3.361(c)(1).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, the veteran must show that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability, and VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1)(ii).  Consent may be express (given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b).  Id.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

The Veteran had a total left knee arthroplasty in May 2006.  Prior to surgery, in April 2006, VA providers explained expectations regarding knee replacement surgery, possible complications after surgery, and other risks of the surgery.  The Veteran gave informed consent to the procedure.  The May 2006 operative report shows that the surgeon examined the knee and chose parts for the replacement that fit the condition of the knee at that time.  Some follow-up records show good progress in rehabilitation while May 2006 VA treatment records show that he was not compliant with the rehabilitation plan.  June 2006 private treatment records from Dr. G.A.E., MD, show that the knee was healing and that the Veteran was getting along okay.  September 2006 x-rays show anatomic alignment with no evidence of fracture or loosening.  In October 2006, he complained of pain and popping status post surgery.  November 2006 records note laxity in the joint, complaints of the patella rubbing when walking, and instability.

The second surgery occurred March 1, 2007 after the Veteran gave informed consent.  Records show that the surgery was necessary due to complications from the first surgery.  The operation report noted that the patella was not resurfaced during the first procedure and that the original 12mm polyethylene was replaced with a 14mm polyethylene, stabilizing the knee.  At three weeks post revision, the knee was much more stable and had good early range of motion.  An April 2007 private treatment record from Dr. W.C.A. shows that the left knee was doing well.  An October 2007 record shows complaints of pain and difficulty walking and standing.  Dr. W.C.A. said that the left knee was painful and not the most serviceable knee despite best efforts.  He noted that the tibial component might have been loose.  An October 2007 x-ray shows no radiographic evidence of a complication.

In a tort claim form, the Veteran says he developed knee problems, including instability, within two months of his first surgery.  He could not return to normal activities and had to return for a second surgery.  He said his surgeon was aware of the poor condition of his patella but did not fix the problem during the first surgery.  He required a second surgery to correct instability and claims that during the first procedure, the surgeon used the wrong size parts for his knee replacement.  He believes his argument is supported by the operative report of the second surgery which shows that larger parts were needed to correct the knee.

A letter from Dr. G.A.E., a family medicine provider, summarizes some of the procedures from both knee surgeries but due to his lack of expertise, he was unable to provide opinions as to the appropriateness of the procedures performed.  Therefore, this letter has no probative value.

A May 2009 record from U.P.S., Inc. Orthopedics states that the 2007 revision surgery was necessary due to the "wrong size articulate-plate resurface patella."

In June 2009, a VA examiner reviewed the Veteran's claims file, to include the operation notes from his two knee surgeries.  He noted that the Veteran had his first surgery in May 2006 and that per the operative note, his recovery was good.  The second surgery was performed by the original surgeon in March 2007, and per the operative note, everything went well.  In the opinion, the examiner stated that the Veteran signed consent forms before each surgery indicating that he was notified of the benefits, risks, and complications of surgery.  He was unfortunate as he developed instability after the first surgery and had to undergo a second surgery.  Based on his review of the evidence, the examiner stated that the orthopedic surgical team took all appropriate and timely medical measures.  He did not find carelessness, negligence, lack of proper skill, error of judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical, or surgical treatment.

The Veteran had a third knee replacement in June 2010.  The surgery was not performed by VA.  The operative reports from the third surgery do not indicate carelessness, negligence, lack of proper skill, error of judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical, or surgical treatment.

During his hearing before the Board in August 2010, he said that within months after the first operation at the Huntington VAMC, he noticed lateral movement in his knee, pain, weakness, and failure to rehabilitate.  His private provider told him that the articulate plate was too small for the implant which was causing lateral movement.  He also said the first surgery failed to include a button implant.  After surgery he limped, which caused problems with his right knee and back.  He testified that he had suffered back problems for years but that the left knee surgery aggravated his existing condition.

He said the second knee surgery was performed in March 2007 at the Huntington VAMC.  However, he said the knee revision was not completed correctly and necessitated a third surgery, which was performed at a private facility.  The first two surgeries caused numbness around the knee and down the left side of the shin to the ankle.  He testified that the first surgery also caused muscle damage to the quadriceps which was repaired during the second surgery.

In September 2011, the Board requested an independent medical opinion addressing whether the Veteran suffered additional disability as a result of surgeries performed on the left knee at Huntington VAMC.  The opinion was provided by an Assistant Professor at Wayne State University.  The expert noted that during the first surgery, the surgeon achieved a stable knee.  The patella was in good condition, only having marginal osteophytes and therefore was not resurfaced.  The Veteran made an uneventful post-operative recovery and was discharged in good condition.  The expert said that the surgeon followed the accepted protocol for knee replacement and that there was no negligence.  Uncemented prosthesis is a known way of bone fixation and is used in young patients with good bone quality, as was the Veteran's case.  He found no agreement in the medical literature regarding patellar resurfacing and whether the patella should or should not have been resurfaced, so he found no negligence.

He pointed out that the Veteran started experiencing pain and instability and that VA offered a revision surgery after failed attempts at non-operative treatment.  The Veteran accepted the risks and agreed to have the surgery.  The expert stated that instability following knee arthroplasty happens at a rate of about 10 percent, and can happen within months to years after the primary surgery.  He found no delay in management or negligence as the problem was identified and addressed in a standard manner.

The second surgery addressed knee instability by inserting a thicker poly spacer between the metal surfaces of the femur and tibia to tighten the collateral ligament for stability.  The tibial base plate was stable.  The patellar articular cartilage was found to be damaged and was resurfaced to address one of the causes of painful knee replacement.  The expert found that the problems with the Veteran's knee were managed in an adequate manner with minimal morbidity as may be associated with full revision.  Further, the medical literature supports the procedure as a known technique.

The expert stated that while it is unfortunate that the Veteran suffered further disability following both operations, complications such as his do occur and in his case, were dealt with by VA in the accepted manner according to medical literature.  He found no carelessness or negligence or lack of proper skill, error in judgment, or similar instance of fault on the part of VA medical personnel.

The Board points out that the expert states that any disabilities caused by the Veteran's left knee surgeries were not reasonably foreseeable.  However, it does not appear that the examiner is using the term as VA uses it in context of an § 1151 claim.  Specifically, the overall opinion indicates that revision surgeries due to instability, patella degeneration, and bony ingrowths are a risk of total knee replacements and that both VA surgeries were completed according to the accepted standards.  Thus in the context of the overall opinion, the resulting instability of the knee and additional surgeries were reasonably foreseeable.

Based on the foregoing, the Board finds that the preponderance of the evidence weighs against a finding of entitlement to compensation under 38 U.S.C.A. § 1151 for a left knee disability caused by VA surgical treatment in May 2006 and March 2007.  The Board has considered the Veteran's statements, but finds that the medical evidence outweighs his claims.  Specifically, the Veteran is competent to describe his left knee symptoms before and after his surgeries.  However, as a layperson, he does not have the medical expertise to provide a competent and credible opinion as to whether his additional left knee disability resulting from the surgeries was the result of carelessness, negligence, lack of proper skill, error of judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical, or surgical treatment.  Further, he is not competent to opine as to whether the disability was reasonably foreseeable.

In this case, a VA examiner and expert have reviewed the claims file and have found that the VA surgeon used accepted standards in performing the surgeries.  Further, neither found carelessness, negligence, lack of proper skill, error of judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical, or surgical treatment.  The evidence also fails to show that his disability was not reasonably foreseeable.  The Veteran was informed of the risks of the procedures and the VA expert opined that revisions were sometimes necessary to correct instability and other knee replacement issues.  In fact, the consent forms for both surgeries indicate possible risks include future revision or replacement of the prosthesis.  The Veteran has not alleged that the consent procedure was flawed in any way.

In summary, the Board finds that the preponderance of the evidence is against a grant of compensation under § 1151 for a left knee disability caused by VA surgical treatment in May 2006 and March 2007, and there is no doubt to be resolved.  Consequently, the benefits sought on appeal are denied.

The Veteran also seeks compensation under 38 U.S.C.A. § 1151 for a right knee disability, depression, and a lumbar spine disability as secondary to the left knee disability allegedly caused by VA surgical treatment in May 2006 and March 2007.  Although this was initially framed as a section 1151 case, the Veteran is not contending that the knee surgeries led to the right knee and back disorders, as well as depression.  Rather, he asserts that he is entitled to service connection for the left knee as due to the surgeries, and that the left knee condition post-surgery caused or aggravated right knee and back disorders, as well as depression.  See 38 C.F.R. § 3.310.  In this case, because the Board has denied compensation for an additional left knee disability under § 1151, compensation cannot be granted for the right knee disability, depression, or the lumbar spine disability as secondary to the left knee residual.  There is no doubt to be resolved.  The appeals are denied.

The Duty To Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A.        § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The duty to notify was satisfied by way of a letter sent to the Veteran in January 2009 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Furthermore, the Veteran's attorney was provided a copy of the independent medical expert opinion and given an opportunity to respond.

VA has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA and private treatment records.  The Veteran has submitted treatment records, statements, and photographs and was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  

Notably, a January 2006 treatment record states that the Veteran was receiving disability benefits from the Social Security Administration (SSA).  VA did not obtain the SSA records as the records are not pertinent to the claims decided herein.  Specifically, he was receiving SSA prior to his VA surgeries, thus, records dating prior to May 2006 are not probative of his 38 U.S.C.A. § 1151 claims.

For the 38 U.S.C.A. § 1151 claim, VA obtained an opinion from a VA examiner and from an independent expert examiner in the field.  Both examiners provided opinions against the claim, with rationale and review of the relevant medical evidence.  The independent expert also cited to and reviewed pertinent medical literature on the issue.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a left knee disability caused by VA surgical treatment in May 2006 and March 2007 is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for a right knee disability secondary to a left knee disability caused by VA surgical treatment in May 2006 and March 2007 is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for depression secondary to a left knee disability caused by VA surgical treatment in May 2006 and March 2007 is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for a lumbar spine disability secondary to a left knee disability caused by VA surgical treatment in May 2006 and March 2007 is denied.


REMAND

The Veteran seeks service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure, a vision disability, to include as secondary to herbicide exposure and diabetes mellitus, type II.  He also seeks an increased rating for his service-connected skin condition, currently rated as noncompensable.

In January 2006, the Veteran told treating providers that he was receiving disability benefits from the Social Security Administration (SSA).  He testified that the award of benefits was based on disorders of both knees (pre VA left knee replacement surgeries), the back, and neck.  It appears that the records from SSA are not relevant to the claims being remanded.  However, since these claims must be remanded for the reasons detailed below, efforts should be made to obtain the records from SSA.  


The Veteran seeks service connection for his diabetes mellitus, type II and vision disability based upon alleged herbicide exposure while stationed in Thailand.  The record reflects that the Veteran has a diagnosis of diabetes mellitus, type II.  Under governing law and regulation, 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6) , 3.309(e), if he is shown to have been exposed to herbicides/Agent Orange in service, his type 2 diabetes may be presumed to be service connected.  Under 38 C.F.R. § 3.307(a)(6), the presumption of exposure to Agent Orange in service applies only to Veterans who served in Vietnam.

VA has developed specific procedures to determine whether a veteran was exposed to herbicides in locations other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea (to specifically include Thailand).  In Compensation & Pension Service Bulletin (May 2010), it was indicated that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  The Veteran testified that his military duties took him to or near the perimeter.  The RO has not yet followed the procedures for considering the credibility of the Veteran's statements as to perimeter duty.  If the RO finds such duty is not shown, then the procedures in VA's Adjudication Procedure Manual, M21-1MR, must be followed, including a request for information to JSRRC. 

As for his skin condition, the Veteran testified that it is worse in the summer months, and he alleged that when VA last examined his skin, it was in the winter, so the condition was not present.  When a claimant's medical history indicates that his condition undergoes periods of remission and recurrence, VA is required to provide a medical examination during the period of recurrence in order to provide a proper disability rating.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Although it appears the Veteran was referencing outpatient treatment, it seems the last official skin examination was conducted in 2006, which is not adequate to provide current information as to his disability.  Accordingly, on remand, the Veteran should be afforded another examination of his skin.


Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration (SSA) and ask SSA to provide VA with the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  A copy of any records obtained from SSA, to include a negative reply, should be included in the claims file.  All records/responses received should be associated with the claims file.

2.  The RO should review the evidence to determine whether the Veteran was exposed to herbicides, to including evaluating the credibility of his testimony regarding perimeter duty.  If the exposure is not verified, verification should be sought from JSRRC.  

3.  Schedule the Veteran for a skin examination to be conducted during the summer months, in order to obtain findings on the current severity of the condition.

4.  The RO should then readjudicate the claim of service connection for diabetes mellitus, specifically addressing the allegation of herbicide exposure in Thailand.  If service connection for diabetes mellitus is granted, the RO should arrange for any further development indicated (e.g., a nexus opinion) and readjudicate the matter of entitlement to service connection for a vision disability, to include as secondary to the diabetes mellitus.  The RO must also readjudicate the claim seeking a compensable rating for the service-connected skin condition.  If any claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


